United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-7002                                                September Term, 2020
                                                                       1:20-cv-02883-UNA
                                                      Filed On: April 9, 2021
Huguette Nicole Young,

              Appellant

       v.

Muriel Bowser,

              Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rogers and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and appendix filed by appellant. See Fed.
R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s order filed December 22,
2020, be affirmed. Appellant does not dispute that she failed to comply with the district
court’s order directing her to pay the filing fee or to submit a completed motion for leave
to proceed in forma pauperis (IFP). On appeal, she has presented no valid arguments
demonstrating that the requirement that she pay the full district court filing fee or file a
properly-supported IFP motion violates her constitutional rights. See 28 U.S.C.
§ 1915(a)(1); cf. Ibrahim v. District of Columbia, 208 F.3d 1032, 1036 (D.C. Cir. 2000)
(“Leave to file a claim in forma pauperis has always been a matter of grace, a privilege
granted in the court’s discretion.”). Accordingly, the district court appropriately denied
the motion for reconsideration and dismissed the case.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-7002                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2